 

914/2018 Xtinity Connect ROBERT HAV""" Printout

Robert L Hayes <rlh2722206@aol.com> 913/2018 7:44 AN|

ROBERT HAYES

To wl ceve rett@comcast.net

 

Mr. Hyde: l am in receipt of your letter dated August 31, 2018. l completely disagree with
your assessment of me as a person. All l have to say is if l was such a vindictive
condescending person as you state, then l would not have been able to sustain my law
practice for 22 years until my eventual disability. Keep in mind, that you are not completely
without fault during this entire fiasco. ifl only had a crystal ball and had known that you were
going to treat your client the way you did with me by trying to place blame for your mistakes
on me and then lie about it, l would not have hired you in the first place. An attorney's
reputation should be of paramount importance to you as word of mouth is the best form of
advertisement | would guess you already know this. | hope | don't need to talk or ask you
anything further. lViy only concern was that l would not provide you the necessary documents
in a timely manner, and l would then be charged for it in accordance with your fee
agreement l learned after 22 years of practice not to assume anything. Lets just finish this
up and get this over with. Robert Hayes

anzzzzzoa@agl_.mi

httos:i'/connect.xfinitv.com/aoosuite/v=?.&.¢l-Z?.ZU180622.054633lorint.htm|?orint 1536076342799

